   Case 2:19-cv-08405-JAK-SS Document 27 Filed 02/17/21 Page 1 of 1 Page ID #:172

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. LA CV19-08405 JAK (SSx)                                 Date February 17, 2021

Title: Gary Scherer v. Derek M. Grey, et al.

Present: The Honorable John A. Kronstadt, United States District Judge




                  T. Jackson                                          Not Recorded
                Deputy Clerk                                    Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
None                                               None




Proceedings:    G In Court          ✘ In Chambers
                                    G                   G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated September 24, 2020
G                                                                       .

G Case settled but may be reopened if settlement is not consummated within                    days.
  Make JS-6.

G Other

G Entered                                  .




                                                                 Initials of Preparer   T. Jackson




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
